McAlister, J.
The only question presented for determination upon this record is whether the proceeds of an insurance policy upon exempt property may be subjected to the payment of the debts of the insured.
Complainant, Wright, recovered judgments before a Justice of the Peace against the defendant, C. G. *602Brooks, for the sums of $220 and $19.22, respectively. The present bill was filed as a garnishment bill to subject to the payment of these judgments a draft for $540, drawn by the Scottish Union National Insurance Company in favor of the defendant, C. G. Brooks. The defendant, Brooks, resists the right of the complainant to subject this draft, upon the ground that he is the head of a family, and that $320 of this insurance was on defendairt’s homestead, and the remainder, excepting $10, was on his exempt personal property. It is shown, and the Court of Chancery Appeals so finds, that all these items of property were covered by the policy and were destroyed by fire. The precise question here presented has never been adjudged in this State, yet our decisions furnish rulings on analogous principles. In Crawford v. Carroll, 93 Tenn., 661, it appeared that one Carroll, the head of a family, owned but two horses, one of which was negligently ' killed by a railroad company. He recovered a judgment against the company for the value of the horse, and this judgment a garnisheeing creditor sought to subject to the satisfaction of his debt. This Court held that the judgment represented exempt property, and' was entitled to the same immunity from attachment and execution.
Again, in White v. Fulghum, 87 Tenn., 282, it appeared that a mortgage was foreclosed in the Chancery Court, at the instance of the mortgagee. In this mortgage the mortgagor and his wife had waived *603their homestead, right. At the sale under the foreclosure decree the property realized a sum in excess of the mortgage debt. ' Judgment creditors of the mortgagor filed their bill to reach this excess, claiming that .the foreclosure proceedings extinguished the mortgagor’s right of homestead and left the surplus of the fund subject to the debt of complainants as nonexempt property. This Court held that the mortgagor, if originally entitled to homestead in the land, was likewise entitled to homestead in the surplus proceeds realized from' a sale of the land. The Court held that the fund realized from the sale of the land represents the land itself, and that those having an interest in the land have the same interest in the proceeds of sale. See, also, Duff v. Wells, 7 Heis., 17; Hall v. Fulghum, 86 Tenn., 451; Quarles v. Clayton, 87 Tenn., 308, 316.
The direct question now being adjudged has been frequently decided in other States, and it is almost uniformly held that the insurance money arising from exempt property is also exempt. Says Mr. Waples, in his work on Homestead and Exemption, p. 837: “Is the exemption of personal property to be understood as applicable to money paid for insurance after the property has been lost by fire? Take this statute: ‘If the debtor is a resident of this State, and is the head of a family, he may hold exempt from execution . . . books, instruments, .’ A physician’s library and instruments were exempt under this Act, and they were con*604sumed by fire. lie was a resident and married. Was the insurance money exempt? The Court before which this question ■ came answered affirmatively. It admitted that 1 there is no provision as to the exemption or liability of the proceeds or, avails of such property when disposed of by sale or otherwise. There is none when such property is burnt.’ The Court mentioned no ambiguity in the statute, to be interpreted either liberally or strictly, but said that the statute must be interpreted liberally, because the purpose is to secure to the debtor the books, instruments, etc., necessary to making his livelihood; to secure food, raiment, and shelter to dependent’ families; hence the Court concludes that, £if exempt articles be insured and then lost, the indemnity secured by insurance stands in the place of the books.’ Reynolds v. Haynes (Iowa), 49 N. W. R., 851; Kaiser v. Slaton, 62 Iowa, 463; Mudge v. Lanning, 68 Iowa, 641; Evans v. Harvester Works, 63 Iowa, 204; 67 Iowa, 646; Leavitt v. Metcalfe, 2 Vt., 256; Milliken v. Winter, 2 Dur., 256; Tillotson v. Walcott, 48 N. Y., 188.”
Mr. Thompson on Homestead and Exemptions says as follows: <£ Another illustration of this rule is found in the case where a debtor’s house, being his family homestead, burns down, the insurance money is not liable to garnishment. For the same reason, a judgment debtor, being a householder and having a family for which he provides, cannot be compelled to execute to a receiver an assignment of a policy *605of insurance for $200 upon his household furniture after a loss has occurred.”
In Whitesell v. Jones, 39 S. W. R., 405, it was said by the Court of Civil Appeals of Texas: “It is the settled law in this State that money due on an insurance policy on a homestead is not subject to garnishment,” citing Cameron v. Fay, 55 Tex., 58; Chase v. Swain, 88 Tex., 208; 30 S. W. R., 1049.
We cordially assent to' these rulings. “The protection of homes, the security of shelter for widows and orphans, would be greatly imperiled if the money standing in lieu of a family home destroyed by fire could not go to the rebuilding of it for their benefit. The spirit of homestead legislation favors the saving of such money for them, rather than the passing of it to the creditors who had no claim on the exempt property.” Waples on Homestead Exemptions, 610.
Affirmed.